TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00249-CV



                                  Michael Franzak, Appellant

                                                 v.

                  Cielo Multi Family LLC d/b/a Cielo Apartments, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-002921, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael Franzak filed his notice of appeal on April 30, 2015. The record

was completed on July 10, 2015, making appellant’s brief due on August 9, 2010. See Tex. R. App.

P. 38.6(a). On August 25, we sent appellant notice that his brief was overdue, requesting a response

by September 4. To date, appellant has not filed his brief or otherwise responded to our notice. We

therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: September 30, 2015